DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed April 15, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-24 are pending. Claims 1, 13, 20, 21 and 23 are amended. 

Allowable Subject Matter
Claims 1-24 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually an image capture device positioned in front of the display device wherein the image capture device has one or more properties similar to a human eye; determination of the first set of visual properties and the second set of visual properties which include at least one of a spatial positioning, a color or a geometry attribute, and the correction matches the partial positioning, the color or the geometry attribute associated with the first image to that of the second image as set forth in independent claims 1 and 13.
	Dependent claims 3-7, 9, 10, 12, 13, 15-17, 19-23 being further limiting to the independent claims 1, 11 respectively are also allowed. 
	The closet prior art, Cook, US Patent Application Publication No 2017/0237963 teaches capturing digital stereoscopic images of a scene. The apparatus comprises a first pair of separated camera lens oriented such that a first imaginary line between the first pair of lens is substantially parallel with a horizon line a scene, wherein digital image data is capturable through the first pair of camera lens and storable in two separate digital image data bases corresponding to a left-eye horizontal view and a right-eye horizontal view respectively. The closest prior art fails to anticipate or render Applicant’s limitations above obvious.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed April 15, 2022, with respect to amended claims 1-15 have been fully considered and are persuasive.  The rejection of these amended claims as been withdrawn. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THUY N PARDO/Primary Examiner, Art Unit 2691